Citation Nr: 1427847	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for right hand carpal tunnel syndrome.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder and if so can service connection be granted.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to hepatitis C, to include as secondary to a left knee disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to a right knee disorder, to include secondary to a left knee disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to a lumbar spine disorder, to include secondary to a left knee disorder.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to major depressive disorder, to include secondary to a left knee disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, bipolar disorder, alcohol dependence, and opioid dependence, to include secondary to a left knee disorder.

9.  Entitlement to service connection for a right hip disorder, to include secondary to a left knee disorder.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel






INTRODUCTION

The Veteran served on active duty from November 1979 to July 1980.  She also served in the California Army National Guard from March 1983 to January 1985.  She also apparently served in the Army Reserves from January 1985 to December 1993, with a verified period of active duty for training in January 1987. 

This matter comes to the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2013, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.

The RO certified for appeal the issue of entitlement to service connection for an anxiety disorder.  In addition to her anxiety disorder, diagnosed as generalized anxiety disorder, the medical evidence shows recent diagnoses of bipolar disorder, alcohol dependence, and opioid dependence.  Moreover, the Board will be reopening the claim of entitlement to service connection for major depressive disorder.  Pursuant to Clemons v. Shinseki, 22 Vet. App. 128 (2009), the Board will expand the claim of entitlement to service connection for an anxiety disorder to include all acquired psychiatric disorders, including major depressive disorder.  As such, the issues are as stated on the title page

The Board's review includes the electronic and paper records.

The Veteran's counsel waived agency of original jurisdiction consideration of evidence submitted after a November 2012 supplemental statement of the case.  38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for a left hip disorder secondary to the left knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board is reopening the issues of entitlement to service connection for a left knee disorder, hepatitis C, a right knee disorder, a lumbar spine disorder, and major depressive disorder.  The issues of entitlement to service connection for hepatitis C, a right knee disorder, a lumbar spine disorder, an acquired psychiatric disorder, a right hip disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 13, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the issues of entitlement to service connection for a right shoulder disorder and right hand carpal tunnel syndrome is requested.

2.  In a November 1999 decision, the Board denied entitlement to service connection for a left knee disorder.

3.  The evidence associated with the claims file since the November 1999 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.

4.  The evidence is in equipoise as to whether the Veteran had a chronic left knee disorder prior to her left knee injury during active duty for training in January 1987, and the evidence is in equipoise as whether her current left knee disorder is related to the left knee injury during active duty for training in January 1987 as opposed to left knee injuries before and after the January 1987 injury.

5.  In an unappealed July 2004 rating decision, the RO denied claims of entitlement to service connection for hepatitis C, a right knee disorder secondary to a left knee injury, a lumbar spine disorder secondary to a left knee disorder, and major depressive disorder.

6.  The evidence associated with the claims file since the July 2004 rating decision raises a reasonable possibility of substantiating the claims of entitlement to service connection for hepatitis C, a right knee disorder secondary to a left knee injury, a lumbar spine disorder secondary to a left knee disorder, and major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a right shoulder disorder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the issue of entitlement to service connection for right hand carpal tunnel syndrome by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The November 1999 Board decision denying entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  The evidence received since the November 1999 Board decision is new and material, and the claim of entitlement to service connection for a left knee disorder has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Resolving doubt in the Veteran's favor, a left knee disorder was incurred in active service.  See 38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2013).

6.  The July 2004 rating decision denying entitlement to service connection for hepatitis C is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hepatitis C has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.

7.  The July 2004 rating decision denying entitlement to service connection for a right knee disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

8.  The July 2004 rating decision denying entitlement to service connection for a lumbar spine disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

9.  The July 2004 rating decision denying entitlement to service connection for major depressive disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for major depressive disorder has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a right shoulder disorder

Entitlement to service connection for right hand carpal tunnel syndrome

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn the issues of entitlement to service connection for a right shoulder disorder and right hand carpal tunnel syndrome and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for a right shoulder disorder and right hand carpal tunnel syndrome, and they are dismissed.

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claims of entitlement to service connection for a left knee disorder, hepatitis C, a right knee disorder, a lumbar spine disorder, and major depressive disorder and remanding the issues for further development, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013). 

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or active duty for training, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.1, 3.6; see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder

In November 1999, the Board denied the claim of entitlement to service connection for a left knee disorder on the basis that her left knee disorder was not aggravated during a period of active duty for training.

The evidence of record consisted of the Veteran's service and private treatment records.  The service treatment records show that at her March 1983 enlistment examination for the California Army National Guard she reported a history of a pulled left tendon in the left knee that she suffered during a motorcycle accident in November 1982.  The examiner indicated that the left knee injury was not considered disabling, and the lower extremities were normal on physical examination.  She suffered a left knee injury during active duty for training in January 1987.  Private treatment records show that she injured her left knee in September 1986 and that she underwent knee surgery in September 1987 and October 1990.

The evidence added to the record since the November 1999 Board decision includes an August 2010 statement from a private doctor.  That doctor opined that the Veteran's current left knee disorder is related to the January 1987 in-service injury.  This evidence relates to an unestablished fact necessary to substantiate her claim, which is evidence relating her current left knee disorder to active service.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim.  Given that the Board's decision below, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA treatment records show a diagnosis of osteoarthritis of the left knee.  A July 2005 private examination report for Social Security disability benefits shows that the doctor diagnosed a medial meniscus tear, traumatic chondromalacia, and symptomatic plica requiring surgical intervention as well as a previous anterior cruciate ligament tear and a previous meniscus tear, both of which required surgery.  The private doctor who prepared the August 2010 statement noted the Veteran's history of a partial medial meniscectomy in September 1987and an anterior cruciate ligament reconstruction, chondroplasty, and partial medial meniscectomy in October 1990.  Thus, there is medical evidence of a current disability.

In January 1987, while on active duty for training, the Veteran injured her left knee.  She was seen by private and military medical providers, and the assessments were left knee sprain, left knee trauma, and a hyperextension injury.  Thus, there is evidence of an in-service injury during active duty for training.

The next matter is whether the left knee disorder preexisted her period of active duty for training in January 1987.  While the Veteran had an injury in in November 1982 during a motorcycle accident prior to her service in the California Army National Guard, the medical professional who conducted the 1983 entrance examination did not consider the injury to be disabling and the lower extremities were normal on physical examination.  Thus, the entrance examination is not medical evidence of a chronic left knee disorder that preexisted her period of active duty for training in January 1987.  In September 1986, the appellant suffered an injury playing volleyball and the impression was lateral collateral ligament sprain.  October 1986 treatment records show that her left knee injury was improving.  While the claimant suffered a lateral collateral ligament sprain in 1986, the January 1987 treatment records do not mention any lateral collateral ligament abnormalities.  Moreover, the doctor who treated in 1986 and performed the partial medial meniscectomy in September 1987 noted that in the present illness/reason for surgery section of the surgical records a history of a motorcycle accident and the January 1987 in-service injury, that doctor did not list the 1986 injury in that section.  Thus, the 1986 treatment records do not show a chronic left knee disorder prior to her period of active duty for training.

The private doctor in the August 2010 statement explicitly attributed the current left knee disorder in part to the pre-Army National Guard accident, and the doctor who performed the knee surgery in 1987 in essence related the current left knee disorder to the same accident.  Nonetheless, the Board places great weight on the medical evidence most contemporaneous to the 1982 accident, the March 1983 entrance examination report.  Therefore, the evidence is in equipoise as to whether the Veteran had a chronic left knee disorder prior to her left knee injury during active duty for training in January 1987.  Since the Board is given the Veteran the benefit of the doubt on whether she had a left knee disorder prior her period of active duty for training in January 1987 and thus finding that there was no preexisting left knee disorder, the Board does not have to address whether her left knee disorder was aggravated by service.

As for incurrence, the doctor who conducted the July 2005 private examination for Social Security disability benefits attributed the current left knee disorder to 2004 work injury.  That doctor, however, did not address the January 1987 in-service injury.  The private doctor in the August 2010 statement explicitly attributed the current left knee disorder in part to the January 1987 injury, and the doctor who performed the knee surgery in 1987 in essence related the current left knee disorder in part to the same injury.  The evidence is in equipoise as whether her current left knee disorder is related to the left knee injury during active duty for training in January 1987 as opposed to left knee injuries before and after the January 1987 injury.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1131, 5107.  

Whether new and material evidence has been submitted to reopen a claim of entitlement to hepatitis C, to include as secondary to a left knee disorder

The July 2004 rating decision denied the claim of entitlement to service connection for hepatitis C on the basis that there was no evidence that she had hepatitis C in service.

The evidence of record consisted of the Veteran's service and private treatment records.  The service treatment records show no diagnosis of hepatitis C.  At various examinations, she denied any history of jaundice or hepatitis.  Private treatment records show a diagnosis of hepatitis C.

The evidence added to the record since the July 2004 rating decision includes a March 2013 statement from a private doctor.  That doctor opined that the Veteran's hepatitis C is related to a tattoo obtained during her period of active duty and a blood transfusion during an October 1990 left knee surgery.  This evidence relates to an unestablished fact necessary to substantiate her claim, which is evidence relating her hepatitis C to active service or a now-service-connected disability.  Thus, the evidence is considered new and material, and the claim is reopened.



Whether new and material evidence has been submitted to reopen a claim of entitlement to a right knee disorder, to include secondary to a left knee disorder

Whether new and material evidence has been submitted to reopen a claim of entitlement to a lumbar spine disorder, to include secondary to a left knee disorder

The July 2004 rating decision denied the claims of entitlement to service connection for right knee and lumbar spine disorders primarily on the basis that service connection on secondary basis could not be granted since service connection was in effect for a left knee disorder and secondarily on the basis that there was no evidence of right knee or lumbar spine disorder in service.

The evidence of record consisted of the Veteran's service and private treatment records.  The service treatment records show no diagnosis of right knee or lumbar spine disorder.  At various examinations, she denied any history of recurrent back pain.  Private treatment records did not show a diagnosis of a right knee or lumbar spine disorder.

The evidence added to the record since the July 2004 rating decision includes private treatment records and an August 2010 statement from a private doctor.  The medical records show that a right knee sprain was diagnosed in March 2007 and that a May 2007 magnetic resonating imaging (MRI) scan of the lumbar spine revealed a current lumbar spine disability.  The private doctor opined in his August 2010 statement that the right knee and lumbar spine disorders are secondary to the left knee disorder.  This evidence relates to an unestablished fact necessary to substantiate her claim, which is evidence relating the right knee and lumbar spine disorders to the now-service-connected left knee disorder.  Thus, the evidence is considered new and material, and the claims of entitlement to service connection for right knee and lumbar spine disorders are reopened.

Whether new and material evidence has been submitted to reopen a claim of entitlement to major depressive disorder, to include secondary to a left knee disorder

The July 2004 rating decision denied the claim of entitlement to service connection for major depressive disorder on the basis that there was no medical nexus evidence relating the disorder to active service.

The evidence of record consisted of the Veteran's service and private treatment records.  The service treatment records show that she was treated for a nervous disorder in June 1980.  Private treatment records show a diagnosis of major depressive disorder.

The evidence added to the record since the July 2004 rating decision includes private treatment records and an August 2010 statement from a private doctor.  The private doctor opined in his August 2010 statement that the Veteran's service-connected injuries resulted in psychological overlay and anxiety.  This evidence relates to an unestablished fact necessary to substantiate her claim although it is a new basis of entitlement, which is evidence relating major depressive disorder to the now-service-connected left knee disorder.  Thus, the evidence is considered new and material, and the claim of entitlement to service connection for major depressive disorder is reopened.


ORDER

The issue of entitlement to service connection for a right shoulder disorder is dismissed.

The issue of entitlement to service connection for right hand carpal tunnel syndrome is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.

Entitlement to service connection for a left knee disorder is granted.

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for major depressive disorder is reopened.


REMAND

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

VA examinations are necessary to determine whether the hepatitis C is related to active service or the service-connected left knee disorder; whether the right knee and lumbar spine disorders as well as any right hip disorder are related to the left knee disorder; whether an acquired psychiatric disorder is related to service or the left knee disorder; and whether the Veteran is unemployable due to her left knee disorder. 

Since the RO last obtained service treatment records in October 1992 while the Veteran was still reportedly serving in the Army Reserves, the AOJ should make another attempt to obtain all California Army National Guard and Army Reserves records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for her hepatitis C, psychiatric disorder, knee disorders, right hip disorder, and lumbar spine disorders, and obtain any identified records.  Obtain all records from Family and Children Services since December 2009.   Regardless of the appellant's response, obtain all records from the Oklahoma City VA Medical Center and all records from the Muskogee VA Medical Center and Tulsa Outpatient Clinic from January 2004 to December 2005 and from November 2012 to the present.

3.  Contact the service department and verify the Veteran's period of Army Reserve service and obtain any additional service treatment records from California Army National Guard and Army Reserves.

4.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of her acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of her acquired psychiatric disorders. 

For any current acquired psychiatric disorder other than a substance use disorder, the examiner must opine on whether there is a 50 percent or better probability that the acquired psychiatric disorder is related to active service, to include the treatment of a nervous disorder in June 1980.  For any current acquired psychiatric disorder to include a substance use disorder, the examiner must opine on whether there is a 50 percent or better probability that the acquired psychiatric disorder was caused or aggravated by the service-connected left knee disorder.  A complete rationale for any opinion offered must be provided.

5.  The Veteran must be afforded a VA examination to determine the nature and extent of her hepatitis C.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of her hepatitis C. 

The examiner should be informed that the Veteran used cocaine about five times between the ages of 30 and 35.  The examiner must opine on whether there is a 50 percent or better probability that hepatitis C is related to active service.  The examiner should be informed the October 1990 private treatment records regarding the left knee surgery do not indicate that the appellant underwent a blood transfusion.  The examiner must opine on whether there is a 50 percent or better probability that the hepatitis C was caused or aggravated by the service-connected left knee disorder.  A complete rationale for any opinion offered must be provided.

6.  The Veteran must be afforded a VA examination to determine the nature and extent of her lumbar spine, right knee, and right hip disorders and to determine if she is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of her lumbar spine disorder, her left knee disorder, and any current right knee and right hip disorders.

For the lumbar spine disorder and any current right knee and right hip disorder found, the examiner must opine on whether there is a 50 percent or better probability that the lumbar spine disorder, any current right knee disorder, and any current right hip disorder were caused or aggravated by the service-connected left knee disorder.

The examiner must opine whether there is a 50 percent or better probability that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected left knee disorder and any additional disabilities for which service connection is established following the date of this remand.  

A complete rationale for any opinion offered must be provided.

7.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and her counsel should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


